ON MOTION FOR REHEARING
POLSTON, J.
Appellants’ Motion for Rehearing is granted. This court’s opinion dated July 10, 2001 is withdrawn and the opinion below is substituted therefor.
Appellants contend . that, pursuant to section 440.09(4)1, Florida Statutes, the claimant is not entitled to compensation or benefits because he intentionally and knowingly provided incomplete or misleading testimony under oath regarding his physical activities. However, the Judge of Compensation Claims (“JCC”) found that the claimant did not knowingly or intentionally provide misleading information, and this finding is supported by competent substantial evidence.
The JCC’s finding relating to the claimant’s impairment rating is also supported by competent substantial evidence.
AFFIRMED.
ERVIN and KAHN, JJ., concur.

. The 1998 amendment to section 440.09(4) is procedural rather than substantive, and is therefore retroactively applied to the petition for benefits. Russell Corporation v. Jacobs, 782 So.2d 404 (Fla. 1st DCA 2001).